Citation Nr: 1028602	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel









INTRODUCTION

The Veteran had active duty service from January 1955 to February 
1955.  He died in December 2007.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The Veteran was not discharged or released from active service 
for a disability that was incurred or aggravated in the line of 
duty.

2. At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at the 
time of the Veteran's death.

4. The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran's remains were buried in a national cemetery.




CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits 
have been met. 38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 
C.F.R. §§ 3.954, 3.1600, 3.1605, 3.1610(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to burial benefits, a burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a Veteran and the expense of transporting the body to 
the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 
3.1600 (2009).  If a Veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits may 
be paid.  38 C.F.R. § 3.1600(a) (2009).

If a Veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death, 
the Veteran was in receipt of pension or compensation; or, (2) 
the Veteran had an original or reopened claim for either benefit 
pending at the time of the Veteran's death and in the case of a 
reopened claim there is sufficient prima facie evidence of record 
on the date of the Veteran's death to show entitlement; or (3) 
the deceased was a Veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) 
(West 2002); 38 C.F.R. § 3.1600(b) (2009).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while 'properly hospitalized' by VA 
(in a VA or non-VA facility). 38 C.F.R. § 3.1600(c) (2009).

In the instant case, the record discloses that the Veteran died 
in December 2007 of metastatic colon cancer with dementia listed 
as a secondary cause.  At the time of his death, he was not 
hospitalized.  

The record also reflects that the Veteran was not, at the time of 
his death, in receipt of VA service-connected or nonservice-
connected benefits.

Thus, the record does not show, nor does the appellant contend, 
that the Veteran died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.

It also does not show, nor does the appellant contend, that the 
Veteran was in receipt of pension or compensation (or military 
retirement pay) at the time of his death.

Additionally, there is no evidence that the Veteran had a pending 
claim for such benefits at the time of death; and although he was 
a Veteran of wartime service, his body was not held by a state or 
a political subdivision of a state due to lack of a next of kin 
and insufficient resources in his estate; rather, pursuant to 
arrangements made by his surviving family, the Veteran was 
cremated and the remains placed in a national cemetery.

Further, it is not shown, nor does the appellant allege, that the 
Veteran was discharged or released from active service for a 
disability incurred or aggravated in service.  Therefore, it is 
undisputed that the requirements for VA burial allowance have not 
been met under 38 C.F.R. § 3.1600(b) or 38 C.F.R. § 3.1605.

Nonetheless, 38 C.F.R. § 3.1610(a) provides that the statutory 
burial allowance and permissible transportation charges as 
provided in sections 3.1600 through 3.1611 are also payable where 
burial of a deceased veteran is in a national cemetery, provided 
that burial in a national cemetery is desired by the person or 
persons entitled to the custody of the remains for interment and 
permission for burial has been received from the officers having 
jurisdiction over burials in national cemeteries.

The appellant's application for burial benefits, filed in July 
2008, notes the location of the Veteran's cremains in a specified 
national cemetery.  Moreover, VA's nationwide gravesite locator 
confirms that the Veteran's remains are located in the national 
cemetery named by the appellant in her application.  
Consequently, the Board concludes that the appellant's claim for 
the statutory non-service-connected burial allowance and any 
permissible transportations charges may be granted pursuant to 
38 C.F.R. § 3.1610(a).

Duty to Notify and Assist

The Board observes that 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) impose obligations on VA in terms of its 
duty to notify and assist claimants.  As non-service-connected 
burial benefits and any permissible transportation charges are 
granted, the Board concludes that there is no prejudice to the 
appellant in adjudication of this claim.


ORDER

The claim for non-service-connected burial benefits and any 
permissible transportation charges is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


